                                 Case 17-13030-MFW                                   Doc 412                 Filed 07/08/19              Page 1 of 11



                                                                         UNITED STATES BANKRUPTCY COURT
                                                                              DISTRICT OF DELAWARE


In re:      Life Settlements Absolute Return I, LLC                                                                              Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC

                                                                    MONTHLY OPERATING REPORT – APR 30, 2019
                                                    File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document Attached            Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  LASAR       SLSH              Attached           Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                         X           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                        X           X
   Schedule of Professional Fees Paid                                                    MOR-1b                        X           X
   Copies of bank statements                                                                                          NA           NA
   Cash disbursements journals                                                                                        NA           NA
Statement of Operations                                                                  MOR-2                         X           X
Balance Sheet                                                                            MOR-3                         X           X
Status of Postpetition Taxes                                                             MOR-4                        NA           NA
  Copies of IRS Form 6123 or payment receipt                                                                          NA           NA
  Copies of tax returns filed during reporting period                                                                 NA           NA
Summary of Unpaid Postpetition Debts                                                     MOR-4                         X           NA
  Listing of aged accounts payable                                                       MOR-4                        NA           NA
Accounts Receivable Reconciliation and Aging                                             MOR-5                         X           NA
Debtor Questionnaire                                                                     MOR-5                         X           X




I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the
attached documents are true and correct to the best of my knowledge and belief.




_______________________________________                                                  ______________________________
Signature of Debtor                                                                      Date




_______________________________________                                                  ______________________________
Signature of Joint Debtor                                                                Date

Signature of Authorized Individual*:




_______________________________________                                                             June 26, 2019
Robert J. Davey, III                                                                     Date
Secretary / Treasurer




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                                   MOR
                                                                                                                                                                                  (04/07)
                                                 Case 17-13030-MFW                 Doc 412          Filed 07/08/19              Page 2 of 11



                       In re:      Life Settlements Absolute Return I, LLC (“LSAR”)                                         Cases No. 17-13030 (MFW) & 17-13031 (MFW)
                                   Senior LS Holdings, LLC                                                                  Reporting Period: April 30, 2019

                                                                  SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                          This schedule is to include all retained professional payments from case inception to current month.

                                                          Amount                                     Check                         Amount Paid                   Year-To-Date (see note)
        Payee                   Period Covered           Approved               Payor            Number    Date                Fees       Expenses               Fees            Expenses

1. Bayard, P.A.                                                45,112           LSAR            WIRE           04/15/19          45,112                            335,989
2. Moore Colson                                                 9,776           LSAR            WIRE           04/15/19           9,776                            143,400
3. Nelson Mullins                                             257,054           LSAR            WIRE           04/15/19         257,054                            883,276
4. ReedSmith                                                   95,831           LSAR            WIRE           04/15/19          95,831                            209,411
5. Morris James, LLP                                                0           LSAR                                                  0                             12,159
6. Miller Coffey                                               49,908           LSAR            WIRE           04/15/19          49,908                             10,000
7. Fox Rothschild                                                   0           LSAR                                                  0                             10,570
8. Corporate Trust Insights, LLC                                16392           LSAR            WIRE           04/15/19          16,392                             16,392




                       Note: “Year-To-Date” amounts are cumulative since the initial petition date and include activity for 2018 and 2019.




                                                                                                                                                                                   FORM MOR-1b
                                                                                                                                                                                         (04/07)
                                                                                      Case 17-13030-MFW                                           Doc 412                            Filed 07/08/19                           Page 3 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                                              (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                              (MFW)
Bank Accounts
April 30, 2019



  All Bank Accounts and Disbursement Summary

                                                                                                                                                                                                                                                  PERIOD-END BOOK BALANCES
                         Entity            Case #                            Bank                   A/C #                Title                                    Description                         Code      DEC 2017       Q1 2018       Q2 2018      Q3 2018       Q4 2018      Q1 2019      Future Use     APR 2019



             All Bank Accounts
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0500 LASAR Collection Account        Collection account for benefit and other receipts. COL            7,920,710.09   10,799,249.22 9,306,963.01 7,052,682.40 5,261,693.32 3,252,356.83                 2,657,104.30
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0501 LASAR Payment Account           Payment account for the payment of expenses.             PAY         12,500.00          0.00         3.61          0.00       282.90      5,000.25                         5.60
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0502 LASAR Premium Reserve Account   Reserve account for the future premium payments             RES     353,397.49    338,870.47   339,879.06    341,111.12   342,604.36    344,494.83                   345,161.60
                        LASAR BK #17-13030 (MFW)             USBank                                 2503**** LASAR-GERS Escrow Account       Funds held in trust until the resolution of the GERS matter LGE        -             -         207,419.00    207,419.00   207,419.00    207,430.43                   207,756.43
                         SLSH BK #17-13031 (MFW)             Wilmington Savings Fund Society, FSB   ****0000 WSFS Wealth, Christiana Trust   Escrow account for policy sales                             ESC       9,667.45      9,821.60     7,351.32      7,379.35     7,410.25      7,446.55                     7,459.64




                                                                                                                                                                                                               8,296,275.03   11,147,941.29 9,861,616.00 7,608,591.87 5,819,409.83 5,468,357.68          0.00 3,217,487.57




                                                          Entity                                                         Case #                                                                                  Q1 2018       Q2 2018       Q3 2018      Q4 2018       Q1 2019     Future Use    APR 2019        TOTAL



             Disbursement Summary
                          For the Calculation of Fees Due to the Office of the US Trustee.


                                  Life Settlements Absolute Return I, LLC                                   BK #17-13030 (MFW)                                                                                 1,646,528.00 1,521,794.00 2,286,442.00 1,820,216.00 2,031,346.00            0.00   590,219.00 9,896,545.00

                                  Senior LS Holdings, LLC                                                   BK #17-13031 (MFW)                                                                                      140.00       2,500.00         0.00          0.00         0.00          0.00          0.00       2,640.00
                                                                     Case 17-13030-MFW                      Doc 412                     Filed 07/08/19                                Page 4 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                         (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                         (MFW)
Schedule of Cash Receipts and Disbursements
April 30, 2019



  Schedule of Cash Receipts and Disbursements

                                                                                                                                                                             Cumulative Disbursements
                                                                                               Current Month         DEC 2017             Q1 2018                  Q2 2018               Q3 2018                  Q4 2018                 Q1 2019           Future Use             Total
                                                                                Total         LASAR        SLSH     LASAR SLSH        LASAR         SLSH       LASAR         SLSH       LASAR         SLSH      LASAR        SLSH     LASAR        SLSH     LASAR   SLSH      LASAR         SLSH



                        Cash beginning of month                              3,816,728.89   3,809,282.34 7,446.55

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                     (601,611.00)   (601,611.00)     0.00                  (1,618,780.53)     0.00 (1,521,794.00)      0.00 (2,286,438.39)     0.00 (1,820,496.00) 0.00 (2,036,042.58)       0.00                  (7,849,119.92)     0.00
                         Transfers – IN                                       601,611.00     601,611.00      0.00                   1,618,780.53      0.00 1,521,794.00        0.00 2,286,438.39       0.00 1,820,496.00 0.00 2,036,042.58           0.00                   7,849,119.92      0.00


                        Net inter-account transfers (non-disbursements)              0.00          0.00      0.00    0.00   0.00            0.00      0.00           0.00      0.00           0.00     0.00           0.00 0.00             0.00     0.00   0.00 0.00               0.00      0.00

                        RECEIPTS
                         Interest earned                                         7,369.68      7,356.59     13.09                     16,168.10     293.21     30,499.57     29.72      33,389.84     27.73      31,003.06 31.20      28,628.76     36.30                    118,417.16     394.95
                         Returned funds                                              0.00          0.00      0.00                                             207,439.42      0.00           0.00      0.00           0.00 0.00            0.00      0.00                    207,439.42       0.00
                         Benefit proceeds                                            0.00          0.00      0.00                  4,460,589.01                     0.00      0.00           0.00      0.00           0.00 0.00            0.00      0.00                  4,460,589.01       0.00
                                                                                                                                                                                                                                           0.00      0.00


                        Total receipts                                           7,369.68      7,356.59     13.09    0.00   0.00 4,476,757.11       293.21    237,938.99     29.72      33,389.84     27.73      31,003.06 31.20      28,628.76     36.30   0.00 0.00      4,786,445.59     394.95

                        DISBURSEMENTS                                                                                                                                                                                                                       x
                         Administrative
                         Consultants                                            7,500.00      7,500.00                                27,500.00                22,500.00                22,500.00                44,866.00            22,500.00      0.00                    124,866.00
                         US Trustee                                            25,706.00     25,706.00                                   650.00                19,877.00                12,456.00                23,189.00            18,527.00      0.00                     81,878.00
                         Wells Fargo trust fees                                10,000.00     10,000.00                                15,000.00                15,000.00                15,000.00                15,045.00            10,000.00      0.00                     70,045.00
                         AFM equity rep fee                                     9,500.00      9,500.00                                38,000.00                28,500.00                28,500.00                28,500.00            28,500.00      0.00                    133,000.00
                         AFM out-of-pocket expenses                            25,371.00     25,371.00                                28,934.00                52,758.00                55,374.00                65,815.00            62,379.00      0.00                    228,252.00
                         Bayard, P.A.                                          45,112.00     45,112.00                                22,807.00                62,553.00                81,358.00                86,348.00            37,811.00      0.00                    298,178.00
                         Christiana Trust fee                                                     0.00       0.00                                   140.00      6,000.00 2,500.00            0.00                     0.00                20.00      0.00                      6,000.00 2,640.00
                         Corporate Trust Insights, LLC                         16,392.00     16,392.00
                         Delaware Secretary of State                                              0.00                                                             900.00                    0.00                     0.00                 0.00      0.00                        900.00
                         Fox Rothschild                                                           0.00                                                                                  10,570.00                     0.00                 0.00      0.00                     10,570.00
                         GERS interest payment                                                    0.00                               207,419.00                      0.00                    0.00                     0.00                 0.00      0.00                    207,419.00
                         Miller Coffey                                         49,908.00     49,908.00                                                                                                           10,000.00                 0.00      0.00                     59,908.00
                         Moore Colson                                           9,776.00      9,776.00                                                         29,220.00                68,764.00                35,640.00             9,868.00      0.00                    143,400.00
                         Morris James, LLP                                                        0.00                                                                                   3,245.00                     0.00                 0.00      0.00                      3,245.00
                         Nelson Mullins                                       257,054.00    257,054.00                               298,199.00                95,395.00               232,628.00                     0.00           301,122.00      0.00                    883,276.00
                         ReedSmith                                             95,831.00     95,831.00                                                         26,399.00                31,279.00                     0.00            55,902.00      0.00                    153,509.00
                         The Berwyn Group                                         125.00        125.00                                                                                     375.00                     0.00                 0.00      0.00                        500.00
                         Vertical Capital Holdings, LLC                        54,336.00     54,336.00                                                         84,094.00                78,113.00                 2,010.00           143,042.00      0.00                    218,553.00




                         Premium payments                                            0.00          0.00                            1,008,019.00              1,078,598.00             1,646,280.00            1,508,803.00          1,341,675.00     0.00                  5,241,700.00


                        Total disbursements                                   606,611.00    606,611.00       0.00    0.00   0.00 1,646,528.00       140.00 1,521,794.00 2,500.00 2,286,442.00          0.00   1,820,216.00 0.00 2,031,346.00         0.00   0.00 0.00      7,865,199.00 2,640.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)        (599,241.32)   (599,254.41)    13.09    0.00   0.00 2,830,229.11       153.21 (1,283,855.01) (2,470.28) (2,253,052.16)   27.73 (1,789,212.94) 31.20 (2,002,717.24)     36.30   0.00 0.00      (3,078,753.41) (2,245.05)


                        Cash – end of period                                 3,217,487.57   3,210,027.93 7,459.64
                     Case 17-13030-MFW                               Doc 412   Filed 07/08/19                 Page 5 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                                                                                            (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                                                                            (MFW)
Schedule of Cash Receipts and Disbursements
April 30, 2019



  Schedule of Cash Receipts and Disbursements
                                                                                          0.00         0.00          0.00      0.00      0.00

                                                                                                          Bank Accounts
                                                                                    COL             PAY        RES          LGE       ESC         Total



                        Cash beginning of month                                  3,252,356.83      5,000.25   344,494.83 207,430.43   7,446.55 3,816,728.89

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                         (601,611.00)                                                   (601,611.00)
                         Transfers – IN                                                          601,611.00          0.00                        601,611.00


                        Net inter-account transfers (non-disbursements)          (601,611.00) 601,611.00             0.00      0.00      0.00             0.00

                        RECEIPTS
                         Interest earned                                            6,358.47           5.35      666.77      326.00     13.09      7,369.68
                         Returned funds                                                                                                                0.00
                         Benefit proceeds                                                                                                              0.00




                        Total receipts                                              6,358.47           5.35      666.77      326.00     13.09      7,369.68

                        DISBURSEMENTS
                         Administrative
                         Consultants                                                               7,500.00                                        7,500.00
                         US Trustee                                                               25,706.00                                       25,706.00
                         Wells Fargo trust fees                                                   10,000.00                                       10,000.00
                         AFM equity rep fee                                                        9,500.00                                        9,500.00
                         AFM out-of-pocket expenses                                               25,371.00                                       25,371.00
                         Bayard, P.A.                                                             45,112.00                                       45,112.00
                         Christiana Trust fee
                         Corporate Trust Insights, LLC                                            16,392.00                                       16,392.00
                         Delaware Secretary of State
                         Fox Rothschild
                         GERS interest payment
                         Miller Coffey                                                            49,908.00                                       49,908.00
                         Moore Colson                                                              9,776.00                                        9,776.00
                         Morris James, LLP
                         Nelson Mullins                                                          257,054.00                                      257,054.00
                         ReedSmith                                                                95,831.00                                       95,831.00
                         The Berwyn Group                                                            125.00                                          125.00
                         Vertical Capital Holdings, LLC                                           54,336.00                                       54,336.00




                          Premium payments                                                                           0.00                                 0.00


                        Total disbursements                                               0.00 606,611.00            0.00      0.00      0.00    606,611.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)            (595,252.53) (4,994.65)         666.77      326.00     13.09   (599,241.32)


                        Cash – end of period                                     2,657,104.30          5.60   345,161.60 207,756.43   7,459.64 3,217,487.57


                        Reconciled at period end?                                   YES             YES        YES          YES       YES
                    Case 17-13030-MFW                            Doc 412            Filed 07/08/19                  Page 6 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                    (MFW)                 Please note, Debtors’ new mailing address:
Senior LS Holdings, LLC (BK #17-13031)                                    (MFW)                            6650 Rivers Avenue
US Trustee Billing                                                                                         Suite 105 #81921
April 30, 2019                                                                                             North Charleston, SC 29406-4829




  US Trustee Billing


                                                            Debtor Calculation                             US Trustee Account
                        Period Ended        Disbursements      Fee       Payments   Balance     Billing    Receipts           ADJ       Balance      Δ



             LASAR (BK #17-13030) – a/c #111-17-13030

                         12/31/2017                     0          325                   325         325                                     325          0
                         03/31/2018             1,646,528       16,465        325     16,465                      325                          0     16,465
                         04/30/2018                                                   16,465      19,552                                  19,552     (3,087)
                         05/10/2018                                        19,552     (3,087)                 19,552                           0     (3,087)
                         06/30/2018             1,521,794       15,218                12,131                                                   0     12,131
                         07/05/2018                                                   12,131      16,960                                  16,960     (4,829)
                         08/01/2018                                                   12,131      25,001                                  41,961    (29,830)
                         08/08/2018                                                   12,131          10                                  41,971    (29,840)
                         08/18/2018                                        12,131          0                                              41,971    (41,971)
                         09/30/2018             2,286,442       22,864                22,864                                              41,971    (19,107)
                         12/07/2018                                                   22,864                  19,422                      22,549        315
                         12/18/2018                                        22,864          0                                              22,549    (22,549)
                         12/27/2018                                                        0                  23,179                        (630)       630
                         12/27/2018                                                        0                      10                        (640)       640
                         12/31/2018             1,820,216       18,202                18,202                                                (640)    18,842
                         01/15/2019                                                   18,202      17,155                                  16,515      1,687
                         01/18/2019                                        16,682      1,520                                              16,515    (14,995)
                         01/23/2019                                                    1,520                  16,357                         158      1,362
                         01/31/2019                                                    1,520                                                 158      1,362
                         02/01/2019                                                    1,520       6,026                                   6,184     (4,664)
                         02/07/2019                                                    1,520          34                                   6,218     (4,698)
                         02/15/2019                                         1,520          0                                               6,218     (6,218)
                         02/26/2019                                                        0                   1,855                       4,363     (4,363)
                         03/15/2019                                                        0                                  (4,979)       (616)       616
                         03/15/2019                                                        0                                  (1,821)     (2,437)     2,437
                         03/15/2019                                                        0                                   1,845        (592)       592
                         03/15/2019                                                        0                                  (1,229)     (1,821)     1,821
                         03/15/2019                                                        0                                   1,845          24        (24)
                         03/15/2019                                                        0                                     (24)          0         (0)
                         03/31/2019             2,621,565       26,216                26,216      10,846                                  10,846     15,370
                         04/17/2019                                        25,706        510                                              10,846    (10,336)
                Case 17-13030-MFW                                Doc 412               Filed 07/08/19                     Page 7 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)
Balance Sheet (LSAR)
April 30, 2019



  Balance Sheet (LSAR)




                           $$$ Omitted

                                                                           ASSETS

                           Cash and cash equivalents                                                                              0
                           Restricted cash – premium reserve account                                                      3,210,028
                           Investment in SLSH                                                                            44,244,395

                           Prepaid premium expense                                                                         1,968,564
                           Accounts receivable – life insurance proceeds                                                     325,000
                           Debt issuance costs, net                                                                                0
                           Other assets                                                                                            0

                                                                                                                         49,747,987




                                               LIABILITIES AND PARTNERSHIP CAPITAL

                         LIABILITIES
                         Accrued liabilities
                         Credit facility                                                                                 10,000,000
                         Credit facility – intercompany                                                                   7,275,898
                         Accrued interest – credit facility                                                               5,200,257
                         Accrued interest – preference and mezzanine notes                                               56,091,436
                         Preference notes payable                                                                        39,992,924
                         Mezzanine notes payable                                                                         24,000,000
                      F1
                         Residual notes payable                                                                         110,222,499
                         Other liabilities                                                                                   18,411

                               Total liabilities                                                                        252,801,425

                           PARTNERSHIP CAPITAL                                                                         (203,053,438)

                               Total liabilities and partnership capital                                                 49,747,987


             NOTES:

                      F1 The    Residual Notes are part of the same Trust Indenture dated June 12, 2008, as referenced in the
                           Declaration of Robert J. Davey, III in Support of Chapter 11 Petitions and First Day Motions [D.I.
                           7] (the “First Day Declaration”), which likewise discusses the Residual Notes themselves. See First
                           Day Declaration, pp. 7-9. As with the Preference and Mezzanine Notes, the Residual Notes are
                           classified as Schedule E/F claims in the Debtors’ Schedule of Assets and Liabilities for the Debtors
                           at D.I. 43.



                      F2
                           All liabilities are pre-petition, except “Other liabilities” which is made up of post-petition activity.
                          Case 17-13030-MFW                                         Doc 412     Filed 07/08/19                          Page 8 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)
Statement of Operations (LSAR)
 for the four months ended April 30, 2019



  Statement of Operations (LSAR)




                        $$$ Omitted                                                                              2018                                                  2019
                                                                                                Q1     Q2               Q3         Q4           Q1        FUTURE USE
                                                                                                                                                                         APR           YTD           Total
                                                                                               REVENUES


                        Interest income                                                         130,481      30,520     33,390     31,003        28,629                    7,356         35,985      225,394

                          Total revenues                                                        130,481      10,946     33,390     31,003        28,629 0                  7,356         35,985      225,394




                                                                                                EXPENSES




                        Changes in investments in senior life settlement policies               847,410 1,097,511 1,098,133 1,009,689         1,400,932                 445,697      1,846,629      5,453,675
                        Bank charges                                                             15,000    22,379    15,001    15,099            15,066                   5,000         20,066         82,545
                        Professional fees                                                       371,343   310,953 515,405     265,636           503,264                 532,916      1,036,180      1,966,601
                        General and administrative expenses                                      36,901    15,754    25,760    23,840            20,543                   7,377         27,920        122,798
                        Other expenses                                                                0         0         0        64                 0                       0              0             64

                          Total expenses                                                      1,270,654 1,446,597 1,654,299 1,314,328         1,939,805 0               990,990      2,930,795      7,625,683

                           Net loss                                                           (1,140,173) (422,054) (1,620,909) (1,283,325)   (1,911,176) 0             (983,634) (2,894,810) (7,400,289)


                                                                                          PARTNERSHIP CAPITAL

                        Balance, beginning of period, 12/31/2018                                                                                                                    (199,997,623)
                           Adjustment for prepaid premium at 12/31/2018                                                                                                 (378,566)
                           Adjustment for benefit receivable at 12/31/2018                                                                                               325,000
                           Adjustment for 2018 amortization expense at 12/31/2018                                                                                       (107,439)     (161,005)


                        Adjusted balance, beginning of period 01/01/2019                                                                                                            (200,158,628)
                          Net loss, current period                                                                                                                                   (2,894,810)


                        Balance, end of period                                                                                                                                      (203,053,438)
           Case 17-13030-MFW                   Doc 412     Filed 07/08/19         Page 9 of 11



Senior LS Holdings, LLC (BK #17-13031)
Balance Sheet (SLSH)
April 30, 2019



  Balance Sheet (SLSH)




                       $$$ Omitted

                                                               ASSETS


                       Restricted cash – policy sale escrow account                                   7,459
                       Investments in senior life settlement policies at fair value,
                                                                                                  5,600,000
                        net of reserve for lapsed policies of $ 1,718,850

                                                                                                  5,607,459




                                        LIABILITIES AND PARTNERSHIP CAPITAL

                       LIABILITIES
                       Accrued liabilities
                       Credit facility                                                                     0
                       Intercompany investment accounts
                        Attilanus                                                                43,741,646
                        Life Settlement Absolute Return I, LLC                                   42,443,474

                           Total liabilities                                                     86,185,120

                       PARTNERSHIP CAPITAL                                                       (80,577,661)

                           Total liabilities and partnership capital                              5,607,459


            NOTE:      All liabilities are pre-petition.
                      Case 17-13030-MFW                                  Doc 412         Filed 07/08/19               Page 10 of 11



Senior LS Holdings, LLC (BK #17-13031)
Statement of Operations (SLSH)
 for the four months ended April 30, 2019



  Statement of Operations (SLSH)




                        $$$ Omitted                                                                     2018                                        2019
                                                                                            Q1   Q2         Q3       Q4       Q1       Future Use
                                                                                                                                                    APR           YTD          Total
                                                                                        REVENUES


                        Interest income                                                      295      29     28       31       36                          13           49        419

                          Total revenues                                                     295      29     28       31       36 0                        13           49        419




                                                                                         EXPENSES




                        Changes in investments in senior life settlement policies            140    2,500        0        0        0      0                 0            0      2,640
                        Professional fees                                                      0        0        0        0        0      0                 0            0          0
                        General and administrative expenses                                    0        0        0        0        0      0                 0            0          0
                        Other expenses                                                         0        0        0        0        0      0                 0            0          0

                          Total expenses                                                     140    2,500        0        0        0 0                      0            0      2,640

                            Net income / (loss)                                              155   (2,471)   28       31       36 0                        13           49      (2,221)


                                                                                    PARTNERSHIP CAPITAL

                        Balance, December 31, 2018                                                                                                              (72,896,560)
                           Inventory adjustment made subsequent to 2018 reporting                                                                               (7,681,150)

                        Balance, December 31, 2018, final                                                                                                       (80,577,710)
                           Net loss, current period                                                                                                                     49


                        Balance, end of period                                                                                                                  (80,577,661)
                        Case 17-13030-MFW                         Doc 412               Filed 07/08/19       Page 11 of 11



In re:      Life Settlements Absolute Return I, LLC                                                 Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC
                                                                                                                               04/30/2019

                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                         Amount
Total Accounts Receivable at the beginning of the reporting period                                                  325,000
+ Amounts billed during the period                                                                                        0
- Amounts collected during the period                                                                                     0
Total Accounts Receivable at the end of the reporting period                                                        325,000

Accounts Receivable Aging                                                                                  Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old                                                                                                        325,000
Total Accounts Receivable                                                                                           325,000
Amount considered uncollectible (Bad Debt)                                                                           -
Accounts Receivable (Net)                                                                                           325,000

                                               DEBTOR QUESTIONNAIRE

Must be completed each month                                                                             Yes        No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                    X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                    X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                         X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                         NA
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                        X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




NOTE
#3 – No Federal or State tax returns are due at this time.
      All debtors are “pass-through” entities for tax purposes with no resulting tax liability.

#5 – The GERS-Escrow account was transferred from Christiana Trust to US Bank, 02/26/2019.
      The account number is 250311000.




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
